Name: Commission Regulation (EEC) No 819/91 of 2 April 1991 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/12 Official Journal of the European Communities 3 . 4. 91 COMMISSION REGULATION (EEC) No 819/91 of 2 April 1991 fixing the aid for soya beans HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2 (1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 771 /91 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 771 /91 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, 1 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 1491 /85 shall be as set out in the Annex hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for soya seed shall be confirmed or replaced with effect from 1 April 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantitity arrangements. Article 2 This Regulation shall enter into force on 3 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 2 April 1991 fixing the aid for soya beans (ECU/100 kg) Current period 4 First period 5 Second period 6 Third period 7 Fourth period 8 Fifth period 9 (') Seed harvested :  Spain 15,585 16,539 16,339 16,376 15,866 15,008  another Member State 21,129 22,083 21,883 21,920 21,410 18,732 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, on the basis in particular :  of the Commission's proposals for the 1991 /92 marketing year as regards the quide price,  the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. ') OJ No L 151 , 10 . 6 . 1985, p. 15. 2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 81 , 28 . 3 . 1991 , p. 60 .